Heydenfeldt, Justice
A judgment was rendered in the District Court against the plaintiff and in favour of the defendant; and the former now files this bill to obtain from the latter a discovery in aid of his defence, on the ground that the defence is meritorious, and lies entirely within the knowledge of his judgment creditor. The action taken by the complainant comes too late. He ought to have filed his bill for discovery before judgment was rendered against him, and then his remedy would have been perfect, as he could also have enjoined the party suing him from proceeding in his suit until he had fully answered and made the discovery sought for.
While the law affords complete remedies to those who are diligent, it cannot level its rules to subserve the purposes of those who are guilty of negligence and delay.
The judgment is affirmed with costs.
Murray, Chief Justice.—I concur.